Citation Nr: 1535926	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left (minor)wrist fracture, with arthritis, from August 24, 2005, to May 21, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO continued a previously assigned 10 percent evaluation for residuals of a left wrist fracture with arthritis.  The Veteran appealed the 10 percent rating assigned to this disability to the Board.  

By an April 2007 rating decision, the RO increased the evaluation for the Veteran's left wrist disability to 20 percent disabling, effective May 22, 2006--the date of a VA Form 9, which the RO determined to be a claim for increase in VA compensation for this disability.  (See April 2007 rating action).  Because the increase in the evaluation of the Veteran's left wrist disability does not represent the maximum rating available for the condition, the Veteran's increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In April 2010, the Veteran requested a videoconference hearing before the Board.  A videoconference hearing was scheduled to be held in July 2011.  However, in June 2011, prior to the hearing, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704.  No other request for a hearing, either before the RO or the Board, remains pending at this time.  

In a November 2011 decision, the Board denied an increased disability rating in excess of 10 percent for residuals of a left wrist fracture with arthritis prior to May 22, 2006, and remanded the claim of entitlement to a disability rating in excess of 20 percent from May 22, 2006 to the present.  In its remand directives, the Board requested, in part, that the Veteran be scheduled for a VA examination of his left wrist to determine the presence of any ankylosis.  VA examined the Veteran in December 2011.  A copy of the December 2011 examination report is contained in the claims file. 

In a September 2012 Board decision, an increased rating for a disability rating in excess of 20 percent from May 22, 2006 to the present for a left wrist disability was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in August 2013, the Court issued an order approving a Joint Motion for Remand (JMR) to remand the Veteran's claim for a rating in excess of 20 percent for the left wrist disability from August 24, 2005 to May 22, 2006, consistent with the terms of the JMR.  The Court specifically found that the effective date for the increased rating of 20 percent should have been August 24, 2005, not May 22, 2006.  The Board accepts the date August 24, 2005, as directed by the Court, for purposes of this decision.

In a December 2013 Board decision, a  rating in excess of 20 percent for residuals of a left wrist fracture, with arthritis, from August 24, 2005, to May 21, 2006 was denied by the Board.  The case was returned to the Court.  The Board's decision was vacated pursuant to a March 2015 Order, following a JMR.  There were three aspects to the JMR.  First, the Board was to address an October 2005 VA examination and, either obtain an adequate medical opinion, or alternatively provide an adequate statement of its reasons or bases for why one is not necessary.  Second, the Board was to provide an adequate statement of reasons or bases in assessing the adequacy of the October 2005 VA examination.  Third, the Board must adequately address a referral for an extraschedular evaluation.  

As noted, the Court, in the August 2013 JMR found that the effective date of the award of a 20 percent rating for the Veteran's left wrist disability was August 24, 2005.  To date, it does not appear that the RO has effectuated this order.  As this has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether referral for an extraschedular evaluation for residuals of a left wrist fracture, with arthritis, from August 24, 2005, to May 21, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Veteran's left upper extremity is his minor upper extremity.  

2.  For the period from August 24, 2005, to May 21, 2006, the Veteran's left wrist disability was primarily manifested by range of motion of dorsiflexion to 54 degrees with pain occurring at 43 degrees; palmar flexion to 49 degrees, with pain occurring at 42 degrees; radial deviation to 20 degrees, with pain occurring at 18 degrees; and ulnar deviation to 35 degrees, with pain occurring at 30 degrees; with additional limitation primarily from pain, with weakness, lack of endurance, and incoordination upon repetitive use.   

3.  Ankylosis of the left wrist is not demonstrated between August 24, 2005, and May 21, 2006.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a left wrist fracture with arthritis from August 24, 2005 to May 21, 2006 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §  4.71a, Diagnostic Codes (Code) 5214, 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A September 2005 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in October 2005.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The adequacy of the examination will be addressed later in this decision.  The Veteran has not identified any evidence that remains outstanding.  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Wrist 

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  
38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

By definition, ankylosis contemplates a total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

VA outpatient treatment records from April 2005 to May 2006 show the Veteran was referred to the arthritis clinic for his left wrist disability.  In April 2005, it was noted that he was wearing a thumb spica and related that it remained comfortable.  In May 2005, it was reported that he wore a wrist splint 1 to 2 times a day with much relief and used paraffin almost daily for pain relief.  He stated that he felt the pain was gradually decreasing.  He participated in fluid therapy, massage, and Ionto patch therapy.  He was encouraged to wear his splint during strenuous activity.  Later that month, he stated that his left wrist pain was decreased to 5/10 as compared 7/10 earlier in the month.  In December 2005, it was noted that he continued to have left wrist pain and was advised to continue to use Tylenol.  In May 2006, his Tylenol was refilled and he was told to continue use of Tylenol and his wrist support. 

The Veteran underwent a VA examination in October 2005.  At that time, he complained of left wrist pain and pain at the base of his left thumb.  He stated that he wore a brace on the wrist and the thumb, and if he moved the thumb too much it hurt.  He described his symptoms as constant.  The condition did not cause incapacitation.  His treatment included the medications Gabapentin and Acetaminophen as well as therapy.  He had had surgery in 1984 when a bone was removed from the base of the thumb, without prosthetic implant.  The examiner described functional impairment with reduced strength and motor control of the left hand.  It was indicated that the Veteran was right hand dominant.  The general appearance of the left wrist was abnormal with findings of swelling at the base of the left thumb.  Range of motion of the left wrist joint was dorsiflexion of 54 degrees with pain occurring at 43 degrees; palmar flexion of 49 degrees, with pain occurring at 42 degrees; radial deviation of 20 degrees, with pain occurring at 18 degrees; and ulnar deviation of 35 degrees, with pain occurring at 30 degrees.  The left wrist function was additionally limited by pain, weakness, lack of endurance, and incoordination upon repetitive use.  Pain was the major functional impact.  The left wrist joint was not additionally limited by fatigue with repetitive use.  The examiner stated that he was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limit the joint function in degrees.  The examiner also indicated that the base of the left thumb was 4 cm in height as compared to the right thumb which was 3.5 cm in height, which indicated swelling.  The diagnosis was fracture, left wrist with arthritis.  The effect of the condition on the Veteran's occupation was that he has been retired for 11 years from a career as a policeman and before that, he was a carpenter.  The effect of the condition on the Veteran's daily activity was that it caused pain and made things slower.  The Veteran indicated that he worked on his house and made things for a flea market.  

The Board finds that the October 2005 examination is adequate for disposition of the issue regarding whether the Veteran may be entitled to a schedular rating in excess of 20 percent for his left wrist disorder, which is the sole issue decided herein.  In this regard, it is noted that, given that the Veteran's left upper extremity is his minor extremity for rating purposes, for a rating in excess of the current 20 percent, ankylosis at a degree other than favorable, defined as being between 20 and 30 degrees of dorsiflexion, must be demonstrated.  The Board finds that the October 2005 examination is adequate to make this determination.  The ranges of motion given in the examination report show dorsiflexion from 0 degrees to, at least 43 degrees without pain.  Palmar flexion was from 0 degrees to 42 degrees before pain interfered with the movement.  These ranges do not approach ankylosis.  Although the examiner was not able to quantify the amount of functional impairment from pain, fatigue, weakness, lack of endurance or incoordination, pain was specified as having the major functional impact and, as shown, limitation due to pain does not approach ankylosis at even a favorable angle.  For these reasons, the Board finds the October 2005 examination adequate for schedular rating purposes and does not believe that an additional examination was necessary, even if one could be retrospectively arranged.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased schedular rating for a left wrist disability during the time period at issue, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A schedular rating in excess of 20 percent for residuals of a left (minor) wrist fracture, with arthritis, from August 24, 2005, to May 21, 2006, is denied.  


REMAND

Regarding the matter of an extraschedular rating, while the Board has ascertained that there exists no schedular basis for a rating in excess of 20 percent during the appeal period at issue, the Board finds that there remains a question of whether consideration for an extra-schedular evaluation is warranted.  Of note to the Board is an April 2005 VA outpatient report that showed that the Veteran's left wrist disability was exacerbated by his working as a carpenter.  The October 2005 examination report also indicates the interference that the Veteran has in his ability to work.  

Under 38 C.F.R. § 3.321(b)(1) , the appropriate action to be taken in such instances is referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation. No such action has been taken in regard to the Veteran's claim to date, however, and the Board finds that such consideration is warranted because of the nature of the findings in this case. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's appeal must be referred to the Director, Compensation and Pension Service, for consideration of whether an extra-schedular rating is warranted for the service-connected left wrist disability.  The response from the Director, Compensation and Pension Service, must be included in the claims file.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


